Exhibit 10.3

 

HESKA CORPORATION

 

CONSULTANT SERVICES AND CONFIDENTIALITY AGREEMENT

 

 

 

 This Agreement is made between the undersigned and Heska Corporation ("the
Company"), this 4th day of May, 2015 (the “Effective Date”). All references to
“I”, “me” or “Consultant” shall mean William A. Aylesworth. In consideration of
the mutual promises and undertakings set forth herein, the parties agree as
follows:

 1.0     Consulting.  I agree to serve as a consultant to the Company for the
period commencing on the date of this Agreement and concluding on the date set
forth on Exhibit A hereto, subject to the termination of this Agreement in
accordance with Section 7. The period during which I serve as a consultant to
the Company is referred to as the "Consulting Period".

 

 2.0     Duties. My consulting services will be in connection with the
activities specified on Exhibit A, or as requested by any of the Company
Representatives identified on Exhibit A. During the Consulting Period, I will
perform all duties to the best of my ability. In the performance of such duties,
I will consult with the Company in the manner set forth on Exhibit A, to take
place at the Company's facilities or at another place reasonably requested by
the Company. I will be available for reasonable telephone consultation with the
Company or the other parties with respect to whom my consulting services are
being rendered.

 

3.0     Compensation. The parties agree that my sole compensation for services
rendered pursuant to this Agreement shall be as set forth on Exhibit A.

 

4.0     Confidential Information.

 

    4.1     Access to Confidential Information. I understand that, during the
Consulting Period with the Company, I will be exposed, in the trust and
confidence of the Company, to confidential information and data, including
techniques, know-how, trade secrets, procedures, business matters or affairs,
inventions, designs, methods, systems, improvements or other information
designated as confidential (herein "Confidential Information") belonging to the
Company or its subsidiaries or to its customers or others with whom the Company
has a joint venture, research contract or other business relationship (all such
subsidiaries, customers and other parties referred to herein as "affiliates")
requiring the Company to maintain the confidentiality of such information.

 

   4.2    Nondisclosure of Confidential Information.  I agree that, during the
Consulting Period and thereafter, I will not, directly or indirectly, disclose
any Confidential information to any third party or use any Confidential
Information for any purpose other than providing services to the Company without
the prior written approval of the Company. For purposes of this Agreement,
information shall be considered to be confidential if not known by the trade
generally even though such information has been disclosed to one or more third
parties pursuant to distribution agreements, joint research agreements or other
agreements. Such information will not be considered to be confidential, however,
to the extent that it is or



 

 

 

 

becomes, through no fault of mine, publicly known or to the extent that I
already knew such information at the time of its disclosure to me by the
Company, as evidenced by written materials in my files.

 

   4.3   Confidential Information Property of the Company. I understand that all
data, including drawings, prints, specifications, designs, notes, notebooks,
records, documents, reproductions or other papers or memoranda of every kind
which come into my possession in the course of providing the consulting
services, including, without limitation, any documents, writings and copies
thereof, that contain Confidential Information, are the sole property of the
Company, and I will surrender all such property to the Company upon request and
in any event upon termination of my services.

 

5.0     Assignment of Inventions.

 

   5.1   Maintenance of Records. I agree to keep separate and segregated from my
other personal property, including any work I am doing for any other party, all
documents, records, notebooks and correspondence relating to my work for the
Company, and to maintain notebooks and other records in such form as the Company
reasonably requests.

 

   5.2   Disclosure of Inventions. I will promptly disclose to the Company all
Inventions, as defined below. The term “Inventions” includes, but is not limited
to, concepts, ideas, processes, programs, algorithms, methods, formulae,
compositions, techniques, articles, and machines, as well as improvements
thereof or know-how related thereto and all original works of authorship (herein
"Inventions"), whether or not patentable, copyrightable or protectable as trade
secrets, which are conceived or made by me, alone or with others, (i) during the
term of this Agreement, if such Inventions relate in any manner to the actual
business or research or anticipated business or research disclosed to me,
including any business or research conducted by the Company for or jointly with
any other party, or (ii) during the term of this Agreement or thereafter, if
such Inventions are developed using trade secret information of the Company or
result from work performed by me for the Company. 

 

   5.3   Assignment of Inventions.   I hereby assign to the Company without
additional compensation or other consideration my entire right, title and
interest to each Invention described in Section 5.2 hereof. I will execute all
papers and documents as requested by the Company to obtain and enforce any
patent, copyright or other protection which the Company elects to obtain or
enforce, in any country, in my name or the Company's name (or the name of an
appropriate Company affiliate), as the case may be, at the Company's expense. My
obligation to assist the Company in obtaining and enforcing patents, copyrights
and other protections shall continue beyond the termination of my services, but
the Company shall compensate me at a reasonable rate after the termination of my
services for time actually spent at the Company's request providing such
assistance. If the Company is unable, after reasonable effort, to secure my
signature on any document needed to apply for, prosecute or enforce any patent,
copyright or other protection relating to an Invention, whether because of my
physical or mental incapacity or for any other reason whatsoever, I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney-in-fact, to act for and in my behalf and
stead to execute and file any such document and to do all

 

2

 

other lawfully permitted acts to further the prosecution and enforcement of
patents, copyrights or similar protections with the same legal force and effect
as if executed by me.

 

6.0     No Conflicting Obligations.

 

   6.1   No Conflicting Agreements. The Company understands and agrees that
during the Consulting Period I may be retained by other companies, corporations,
and/or commercial enterprises to perform consulting services. I agree, however,
that, during the Consulting Period, I will not, for my account or as an officer,
member, employee, consultant, representative or advisor of another, engage in or
contribute my knowledge to engineering, development, manufacturing, research,
business analysis or sales relating to any product, equipment, process or
material that relates in any way to the actual or anticipated business or
research and development of the Company for itself or its affiliates without the
written permission of the Company. The foregoing provision, however, shall not
prohibit me from engaging in any work at any time after the Consulting Period,
provided that Confidential Information will not be involved in such work. The
provisions of this Section 6.1 will not be construed as limiting to any extent
my continuing obligations under any other section of this Agreement.

 

   6.2   No Conflict With Prior Agreements. I represent and warrant to the
Company and its affiliates that my retention by the Company and my performance
of my obligations under this Agreement do not conflict with any prior
obligations to third parties, including former employers. I represent and
warrant that the Company has not asked me to reveal, nor will I do so, any trade
secrets or other proprietary or confidential information that may have been
gained by me during my previous employment or engagement which I am under
obligation not to disclose.

 

7.0     Termination. The Consulting Period may be terminated by me or the
Company for any reason upon 30 days' prior written notice. The Company may
terminate this Agreement immediately upon a material breach of the terms by
Consultant.

 

8.0     Legal Relationship. My relationship with the Company is that of an
independent contractor and not as an employee, as such is defined in C.R.S.
8-40-202(2)(a), nor an agent of the Company. I will not be entitled to any
benefits or compensation from the Company except as set forth in this Agreement.
I agree that I am responsible for direct payment of any federal or state taxes
on the compensation paid to me under this Agreement. I understand that I am not
authorized to bind the Company or make any representations on its behalf in any
matter.

 

9.0      Assignment; Binding Upon Estate. The services to be rendered under this
Agreement are personal in nature, and my rights and obligations under this
Agreement may not be assigned by me without the prior written consent of the
Company. Subject to this restriction, this Agreement shall be binding upon me,
my heirs, executors, administrators or legal representatives and shall inure to
the benefit of the Company and its successors and assigns.

 

3

 

10.0    Governing Law. This Agreement shall be governed by the laws of the State
of Colorado. Each article shall be independent and separable from all other
articles, and the invalidity of an article shall not affect the enforceability
of any of the other articles.

 

11.0    Remedies. I recognize that any violation of this Agreement by me would
cause the Company irreparable damage for which other remedies would be
inadequate, and I therefore agree that the Company shall have the right to
obtain, in addition to all other remedies, such injunctive and other equitable
relief from a court of competent jurisdiction as may be necessary or appropriate
to prevent any violation of this Agreement. The Company shall be entitled to
recover reasonable attorney's fees and costs in conjunction with any successful
action brought to enforce or interpret this Agreement.

 

12.0    Waiver. The Company's waiver or failure to enforce the terms of this
Agreement or any similar agreement in one instance shall not constitute a waiver
of its rights hereunder with respect to other violations of this or any other
agreement.

 

13.0    Entire Agreement. This Agreement contains the entire Agreement between
the Company and myself relating to the subject matter hereof, and supersedes all
prior and contemporaneous negotiations, correspondence, understandings and
agreements between us relating to the subject matter hereof. This Agreement may
be modified or amended only by mutual written consent of the parties.

 

14.0    Survival. Any and all obligations of Consultant under this Agreement
shall survive the termination or expiration of this Agreement.

 

IN WITNESS WHEREOF, I have signed this Agreement as of the date on the first
page hereof, to be effective from and after the first date of the Consulting
Period, as set forth below.

 

ACCEPTED FOR CONSULTANT:

 

By:      /s/ William A. Aylesworth________________

 

Name:   William A. Aylesworth

 

 

 

ACCEPTED FOR HESKA CORPORATION:

 

By:       /s/ Robert B. Grieve                                     

 

Name:   Robert B. Grieve

 

Title:    Executive Chair


4

 

EXHIBIT A

 

 



1. Name and Address of Consultant:      

William A. Aylesworth

##### ###### ####

#.#. ### ###

#####, ##### #####

    2.

Term of Consulting Period:

Subject to Section 7 of the Agreement, the Consulting Period is from the
Effective Date through the first anniversary of the Effective Date and renewable
at the end of the initial one (1) year term upon mutual written agreement.

    3.

Duties of Consultant:

During the Consulting Period, Consultant shall consult with Heska’s Executive
Chair, Chief Executive Officer and members of the Audit Committee (the “Company
Representatives”) on financial, accounting and reporting matters, Heska Board of
Directors matters and any other matter as requested by a Company Representative



    4.

Compensation:

During the Consulting Period, all stock options held by Consultant on the
Effective Date shall continue to vest, and shall remain exercisable, in
accordance with the terms and conditions of the agreements applicable thereto.
The Company shall reimburse Consultant for all reasonable expenses incurred on
behalf of the Company in connection with the performance of his/her services
hereunder, upon presentation of appropriate receipts, provided that Consultant
shall be reimbursed only to the extent that such expenses have been approved in
writing in advance by an officer of the Company. Invoices shall be sent to:

     

Heska Corporation

3760 Rocky Mountain Avenue

Loveland, Colorado 80538

Attention: Laney Keefe, Manager, Legal

 



 

 



SIGNED:         Heska Corporation   Consultant       By:   /s/ Robert B.
Grieve                                By:     /s/ William A.
Aylesworth                                 Typed Name:  Robert B. Grieve   Typed
Name:   William A. Aylesworth       Title:   Executive Chair          
Date:   5/4/15   Date:   5/4/15



 

 

 

 

 

5